Citation Nr: 1442526	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-09 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151 for cause of the Veteran's death due to VA medical treatment.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Appellant

ATTORNEY FOR THE BOARD
Joshua Castillo, Associate Counsel




INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The Veteran served on active duty from September 1962 to September 1965.  He died in September 2004.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Appellant appeared at a hearing before the undersigned Veterans Law Judge in July 2012.  A transcript of the hearing is in the Veteran's file.
 
Following the most recent statement of the case, in February 2012, the Appellant submitted additional evidence with a waiver of review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2014).

In July 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.  In a signed statement, dated July 29, 2014 letter, the Appellant's representative requested that the Board proceed decide the appeal on the evidence of record.







FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2004; the death certificate lists the immediate cause of death as drug overdose due to severe degenerative arthritis with neck and back pain and alcoholism.

2.  The most competent and probative evidence does not show that the VA treatment in September 2004 to include prescribing mediations caused the Veteran's death.


CONCLUSION OF LAW

The criteria for an award of compensation under the provisions of 38 U.S.C.A. § 1151 for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2012).

VCAA 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 



In a claim for dependency and indemnity compensation, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service- connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet.App. 342 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet.App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter dated in November 2010. 

The Appellant was notified of the type of evidence that was required to substantiate the claim for service connection for cause of death, and for dependency and indemnity compensation under 38 U.S.C.A. § 1151, namely, medical evidence that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or the cause of death was an event not reasonably foreseeable.  The Appellant was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records, or authorize VA to obtain any non-Federal records on her behalf. 






As for content of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet.App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet.App. 370 (2002) (identifying the document that satisfies VCAA notice); Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements of the claim, except for the effective date of the claim and the degree of disability assignable); and of Hupp v. Nicholson, 21 Vet.App. 342 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected, except for a statement of the conditions for which a veteran was service-connected at the time of his death). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim. 

The Appellant was afforded the opportunity for a hearing before the undersigned Veterans Law Judge in July 2012.  The RO has obtained the Veteran's service treatment records, VA records, and private treatment records.  The Appellant has furnished a copy of the Veteran's death certificate.  The Appellant has not identified any additionally available evidence for consideration in her appeal.  

VA has conducted necessary medical inquiry in an effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In July 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  



The Appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, which the Veteran did that same month. 

The Board finds that the VHA medical expert opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet.App. 120, 124-25 2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one) 

As there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Principles

The Appellant seeks DIC benefits under 38 USC 1151, that is, service connection for the cause of the Veteran's death due to VA medical treatment.  Specifically, she asserts that VA negligently prescribed medications that resulted in the Veteran's death by overdose or interaction of the medications.

In order to warrant compensation under 38 U.S.C.A. § 1151, the appellant must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable. 




To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment upon which the claim is based to the veteran's condition after such treatment has stopped.  38 C.F.R. § 3.361(b).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment or that the proximate cause of the additional disability was an event that was not reasonably foreseeable. 

With regard to the former element, it must be shown that VA's treatment caused the veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox. 


Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter. 38 C.F.R. § 3.361(d)(2) (2012).

Evidence

The Veteran had a history of neck pain that was treated with narcotics by several different civilian physicians.  The Veteran took about 30 tablets of Oxycodone, 5 mg a day during the first two weeks of each monthly prescription cycle and about 20 to 25 tablets of Lortab 10 mg a day during the second two weeks of each monthly cycle.  

On about September 10, 2004, the Veteran ran out of narcotics and he began self-medicating with alcohol.   

On September 12, 2004, the Veteran was admitted to the Wichita VAMC for detoxification due to alcoholism.  The active inpatient medications included:
      
* Folic Acid, 1 mg 				one tab daily
* Methadone, 30 mg			three times a day
* Phenobarbital, 32 mg			one tab four times a day
* Thiamine, 100 mg			one tab daily




On September 14, 2004, the Veteran was discharged from the Wichita VAMC.  The active medications on discharge were: 
      
* Alprazolam, 1 mg 			one tab every six hours as needed
* Chlordiazepoxide HCL, 10 mg		one cap three times a day
* Folic Acid, 1 mg				one tab daily
* Methadone HCL, 10 mg 		three tabs three times a day
* Omeprazole, 20 mg			one cap two times a day
* Phenobarbital, 32 mg 			one tab four times a day
* Thiamine HCL, 100mg			one tab daily

On September 14, 2004, the Veteran left his Methadone medication at the Wichita VAMC.  

On September 15, 2004, the Wichita VAMC mailed the medication to the Veteran's residence.  

On September [redacted], 2004, a VA physician prescribed a temporary Methadone prescription of 45 tablets, 10 mg, three tablets three times a day for five days until the Veteran received the full prescription.  The VA physician noted that the Veteran had low potassium of 3.1, and the Veteran was given potassium.

On September [redacted], 2004, the Veteran was found dead in his apartment.  The estimated time of death was September [redacted], 2004, at 10:00 p.m.  The official cause of death was drug overdose due to severe degenerative arthritis with neck and back pain and alcoholism.  There was no autopsy or police investigation.  Police seized all medications in the deceased Veteran's possession, and there is no record of what the medications were.  




In July 2012, the Appellant submitted general medical literature related to Methadone and drug interactions.

In July 2014, the Board requested a medical expert opinion from VHA regarding the standard of VA care.  The VA medical expert stated that (a) methadone 30 mg taken three times daily did not cause the Veteran's death; (b) as there was no autopsy, there was inconclusive evidence that death was caused by medical illness or by Methadone overdose or due to significant respiratory depression from the drug interaction between the VA prescriptions in his possession at the time of his death; and (c) VA did not fail in exercising the degree of care expected of a reasonable healthcare provider.

The VHA expert addressed medical literature submitted by the Appellant.  The VHA expert noted that while the dose the Veteran was taking was on the high side it was not out of the ordinary and the Veteran] did not present any renal or hepatic impairment that would have required a dosage adjustment.  

Analysis

Informed Consent

A claim under 38 U.S.C.A. § 1151 may be established by showing carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing surgical treatment and the surgical treatment caused an additional disability and VA furnished the surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).





As VA treatment was not surgical, informed consent was not required to prescribe medication. 
Death

A claim under 38 U.S.C.A. § 1151 may also be established by showing carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment that caused death and VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

In September 2004, the Veteran died of a drug overdose.

The next questions are whether the Veteran's death was actually due to VA treatment and if so, whether it was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

The Veteran's death certificate list the immediate cause of death as a drug overdose, but the type of drug was not identified.  In fact, there is no evidence that the Veteran was taking the medications prescribe by VA at the time of his death.  

Under these circumstances, the central issue is whether the Veteran's prescribed medications could, if taken as prescribed, have caused his death.  







The issue presents a theoretical medical question that requires a professional medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.) (emphasis added).  The Appellant has not shown that she is qualified through education, training, or experience to offer such an opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In July 2012, the Appellant submitted general medical literature regarding Methadone.

In July 2014, a VHA medical expert, a pharmacist, expressed the opinion that the Veteran's prescribed methadone did not cause the Veteran's death.  

The Board has considered the medical literature submitted by the Appellant, but finds that it is of limited probative value.  The literature is too general and inconclusive and suggests only a possibility of a link of Methadone and interaction with other drugs.  

The VA medical opinion constitutes competent and persuasive medical evidence with respect to whether the Veteran's prescription medications caused his death, which opposes rather than supports the claim.  The unfavorable opinion was rendered by a VHA expert who reviewed the Veteran's file and supported the conclusions submitted in the opinion with reasoned analysis and who is qualified through education, training, or experience to offer a medical opinion.  The medical opinion is afforded significant weight because it is factually accurate, fully articulated, and based on sound reasoning.




The VA medical opinion is more probative than the medical literature that the Appellant submitted because it was a product of consideration of the Veteran's relevant history and medical research.  Moreover, the VA expert medical opinion included a rationale specific to the Veteran.  

In short, the Board finds that the most competent and probative evidence does not show that the VA treatment in September 2004, to include his prescription medications caused the Veteran's death.  

As there is no favorable evidence to support the claim as articulated above, the preponderance of the evidence is against the claim for VA disability compensation under 38 U.S.C.A. § 1151 for death as the result of VA prescriptions in September 2004, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER


Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1151 for cause of the Veteran's death due to VA medical treatment in September 2004 is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


